



Exhibit 10.1

CHAIRMAN EMERITUS AGREEMENT
THIS CHAIRMAN EMERITUS AGREEMENT (the “Agreement”), dated January 7, 2013, is
between ASHFORD HOSPITALITY TRUST, INC., a corporation organized under the laws
of the State of Maryland and having its principal place of business at Dallas,
Texas (hereinafter, the “REIT”), ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a
limited partnership organized under the laws of the State of Delaware and having
its principal place of business at Dallas, Texas (the “Operating Partnership”
and together with the REIT, the “Company”), and ARCHIE BENNETT, JR., an
individual residing in Dallas, Texas (“Mr. Bennett”).
RECITALS:
A.
Mr. Bennett currently serves as chairman of the board of directors of the REIT,
and his services to the Company are governed by that certain
Non-Compete/Services Agreement effective January 1, 2008 (the “Current
Agreement”).

B.
In accordance with the Corporate Governance Guidelines of the REIT, Mr. Bennett
has tendered a letter of proposed retirement from the REIT’s Board of Directors
(the “Board of Directors”) effective upon attaining the age of 75 on January 18,
2013.

C.
The Company desires for Mr. Bennett to transition to the role of Chairman
Emeritus and to compensate and to provide retirement and severance benefits to
Mr. Bennett for his past service as well as his continued service to the Company
in the role of Chairman Emeritus, on the terms and conditions set out below.

NOW, THEREFORE, the Company and Mr. Bennett, in consideration of the respective
covenants set out below, hereby agree as follows:
1.    CHAIRMAN EMERITUS POSITION.
(a)    EXTENT OF SERVICE. Mr. Bennett shall serve as Chairman Emeritus of the
Company. In such capacity he will not be a voting member of the Board of
Directors nor will he be an executive officer of the Company. In his capacity as
Chairman Emeritus, Mr. Bennett will be a goodwill ambassador for the Company and
will work together with the Chief Executive Officer of the Company and the Board
of Directors to identify special projects mutually agreeable to Mr. Bennett and
the Company. These may include (i) assisting and advising the Chief Executive
Officer and the Board of Directors in connection with projects and initiatives
of the Company, its subsidiaries and affiliates, (ii) advising the Company on
special projects, hotel and Company acquisitions, and (iii) advising the Company
on recommendations on the Company’s charitable programs. Mr. Bennett will attend
certain national and international conferences and Board of Director and Company
functions. Mr. Bennett acknowledges that his title and role as Chairman Emeritus
shall be on a non-exclusive basis.
(b)    LIMITATIONS ON AUTHORITY. Without the prior approval or direction of the
Company, Mr. Bennett will not direct the work or interfere with the work of any
employee of the Company or undertake to commit the Company to any course of
action in relation to third persons.

1



--------------------------------------------------------------------------------



However, Mr. Bennett shall have the authority to direct the employees provided
to assist him in the performance of his services hereunder and his assigned
administrative staff (as provided in Section 5(a) below).
2.    TERM. Mr. Bennett shall serve as Chairman Emeritus to the Company pursuant
to this Agreement for his lifetime or until such earlier date as Mr. Bennett
elects to terminate this Agreement.
3.    CONSIDERATION. In recognition for his past service to the Company and in
consideration for his continued service as Chairman Emeritus pursuant to the
terms of this Agreement, the Company shall pay Mr. Bennett consideration of
SEVEN HUNDRED THOUSAND DOLLARS ($700,000) per year or $58,333.33 per calendar
month (the “Chairman Emeritus Stipend”)
4.    EQUITY GRANTS.
(a)    IMMEDIATE VESTING OF EXISTING EQUITY GRANTS. The Company agrees that as
of the execution date hereof, all unvested stock grants, LTIP (defined below)
awards, operating partnership units and other equity grants held by Mr. Bennett
(or any entity owned or controlled by Mr. Bennett) shall immediately become
fully vested and shall no longer be subject to restrictions or conditions. The
Company and Mr. Bennett shall reasonably work with each other and their
respective counsel and tax consultants to determine the feasibility of
converting, all or some of Mr. Bennett’s (or entities owned or controlled, or
jointly owned or controlled, by Mr. Bennett) common shares, operating
partnership units and LTIPs into convertible stock or units, on terms mutually
acceptable to the parties hereto.
(b)    INCENTIVE, SAVINGS AND RETIREMENT PLANS. While serving as Chairman
Emeritus, to the extent permitted by law, Mr. Bennett shall be eligible to
participate in all short- and long-term incentive plans, stock and option plans,
long term incentive partnership (“LTIP”) plans, practices, policies and other
programs, and all savings and plans, practices, policies and programs, in each
case that are applicable generally to senior executives of the Company, as may
be adopted, or amended from time to time, by the Company’s Compensation
Committee. Any such awards or grants shall be consistent with the Company’s past
practices for awards or grants previously made to Mr. Bennett and to senior
executives, whereby the CEO shall make recommendations to the Company’s
Compensation Committee, the Compensation Committee shall make recommendations to
the Board of Directors, and the Board of Directors, in its discretion, shall
make a determination. Mr. Bennett may not participate in any tax-qualified
“employee pension benefit plan” (within the meaning of ERISA 3(2)).
5.    EXPENSE REIMBURSEMENTS/D&O INSURANCE/BENEFITS.
(a)    EXPENSES. While serving as Chairman Emeritus, Mr. Bennett will be
entitled to reimbursement of all reasonable expenses related to his service as
Chairman Emeritus, including, without limitation, first class domestic and
international business class airfare and other travel expenses for attending
Board of Director gatherings and other corporate business, telephone and
facsimile expenses, and expenses for part-time secretarial, accounting, legal
and tax support incurred

2



--------------------------------------------------------------------------------



by Mr. Bennett in connection with the business of the Company. The Company shall
provide Mr. Bennett’s current office at the Company’s headquarters as well as
in-house legal, accounting, tax and administrative support to Mr. Bennett at
such office.
(b)    D&O INSURANCE COVERAGE. While serving as Chairman Emeritus, Mr. Bennett
shall be entitled to insurance coverage for his acts and omissions on a basis no
less favorable to him than the coverage provided current officers and directors.
(c)    BENEFITS. While serving as Chairman Emeritus, Mr. Bennett shall remain
eligible for and entitled to participate in the benefit programs in which Mr.
Bennett currently participates, to the same extent as Mr. Bennett currently
participates, as such programs may be modified from time to time, including
medical, dental, vision, accident, disability and life insurance benefits.
6.    TERMINATION. This Agreement shall terminate immediately upon Mr. Bennett’s
death or upon any earlier date at the election of Mr. Bennett.
7.    EFFECTS OF TERMINATION.
(a)    PAYMENT. If this Agreement should terminate because of the death of Mr.
Bennett or his election to terminate the Agreement, then the Company shall pay
Mr. Bennett, in a single lump sum payment within thirty (30) days after the date
of termination, the aggregate amount of Mr. Bennett’s earned but unpaid Chairman
Emeritus Stipend through the date of termination, and reimbursement of all
expenses through the date of termination.
(b)    VESTING. Upon the termination of this Agreement, any annual performance
shares, restricted shares, LTIP units or options held by Mr. Bennett shall
immediately vest. Without limiting the foregoing, it is agreed that if Mr.
Bennett’s services are terminated, all outstanding stock options, restricted
stock, LTIP units and other equity awards granted to Mr. Bennett under any of
the Company’s equity incentive plans (or awards substituted therefore covering
the securities of a successor company) shall become immediately vested and
exercisable in full.
(c)    CODE SECTION 409A AND TERMINATION PAYMENTS. All payments provided under
Sections 7 hereof shall be subject to this Section 7(c). Notwithstanding
anything herein to the contrary, to the extent that the Board of Directors
reasonably determines, in its sole discretion, that any payment or benefit to be
provided under this Agreement to or for the benefit of Mr. Bennett would be
subject to the additional tax imposed under Section 409A(a)(1)(B) of the Code or
a successor or comparable provision, the commencement of such payments and/or
benefits shall be delayed until the earlier of (i) the date that is six months
following the date of termination of this Agreement or (ii) the date of Mr.
Bennett’s death (such date is referred to herein as the “Distribution Date”),
provided, if at such time Mr. Bennett is a “specified employee” of the Company
(as defined in Treasury Regulation Section 1.409A-1(i)) and if amounts payable
under this Agreement are on account of an “involuntary separation from service”
(as defined in Treasury Regulation Section 1.409A-1(m)), Mr. Bennett shall
receive payments during the six-month period immediately following the date of
termination of this Agreement equal to the lesser of (x) the amount payable
under this Agreement, as the case may be, or (y) two times the compensation
limit in effect under Code Section 401(a)(17) for the calendar year in which the
termination date occurs (with any

3



--------------------------------------------------------------------------------



amounts that otherwise would have been payable under this Agreement during such
six-month period being paid on the first regular payroll date following the
six-month anniversary of the date of termination of this Agreement). Finally,
for the purposes of this Agreement, amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.
8.    CONFIDENTIAL INFORMATION. Mr. Bennett recognizes and acknowledges that he
has and may, in the future, have access to confidential and proprietary
information of the Company which constitutes valuable, special, and unique
assets of the Company. The term “Confidential Information” as used in this
Agreement shall mean all proprietary information which is known only to Mr.
Bennett, the Company, the Remington Affiliates (defined as Remington Hotels
L.P., Remington Hotel Corporation, Remington Management LP, Remington Lodging &
Hospitality, L.P., and their affiliates and successors) with respect to a
Remington Transaction (as defined in the Mutual Exclusivity Agreement, herein so
called, dated August 29, 2003, among the Company, Mr. Bennett, Montgomery J.
Bennett and certain Remington Affiliates), other employees of the Company, or
others in a confidential relationship with the Company, and relating to the
Company’s business (including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary company
programs, sales, acquisitions, products, profits, costs, conditions (financial
or other), cash flows, key personnel, formulae, product applications, technical
processes, and trade secrets, as such information may exist from time to time,
which Mr. Bennett acquired or obtained by virtue of work performed for the
Company, or which Mr. Bennett may acquire or may have acquired knowledge of
during the performance of said work.
Mr. Bennett acknowledges that the Company has put in place certain policies and
practices to keep such Confidential Information secret, including disclosing the
information only on a need-to-know basis. Mr. Bennett further acknowledges that
the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort, and money and provides the
Company with an advantage over competitors who do not know such Confidential
Information. Finally, Mr. Bennett acknowledges that such Confidential
Information, if revealed to or used for the benefit of the Company’s competitors
or in a manner contrary to the Company’s interests, would cause extensive and
immeasurable harm to the Company and to the Company’s competitive position.
Mr. Bennett shall not, while serving as Chairman Emeritus or at any time
thereafter, use for personal gain or detrimentally to the Company all or part of
the Confidential Information, or disclose or make available all or any part of
the Confidential Information to any person, firm, corporation, association, or
any other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required for the benefit of the Company pursuant to his service
hereunder, unless and until such Confidential Information becomes publicly
available other than as a consequence of the breach by Mr. Bennett of his
confidentiality obligations hereunder. Notwithstanding the foregoing, Mr.
Bennett shall not be restricted from disclosing or using Confidential
Information that: (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure by

4



--------------------------------------------------------------------------------



Mr. Bennett or his agent; (ii) becomes available to Mr. Bennett in a manner that
is not in contravention of applicable law from a source (other than the Company
or its affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Mr. Bennett, after reasonable
investigation, to be bound by a confidential relationship with the Company or
its affiliated entities or by a confidentiality or other similar agreement,
including without limitation, information that becomes available to Mr. Bennett
in his capacity as an officer of any of the Remington Affiliates which is not
related to the performance of work for or on behalf of the Company or the
Company’s affiliates; or (iii) is required to be disclosed by law, court order
or other legal process: provided, however, that in the event disclosure is
required by law, court order or legal process, Mr. Bennett shall provide the
Company, if legally permissible, with prompt notice of such requirement as set
forth below in this Section 8.
Mr. Bennett acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted. In the
event of the termination of his service, Mr. Bennett shall deliver to the
Company all Confidential Information, in any form whatsoever, including
electronic formats, and shall not take with him any Confidential Information or
any reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. The Company acknowledges that prior to his service
with the Company, Mr. Bennett has lawfully acquired extensive knowledge by
virtue of his relationship with the Remington Affiliates which is not
proprietary to the Company and extensive knowledge of the industries in which
the Company engages in business including, without limitation, markets,
valuation methods, and techniques, capital markets, investor relationships and
similar items, and that the provisions of this Section 8 are not intended to
restrict Mr. Bennett’s use of such previously acquired knowledge.
In the event that Mr. Bennett receives a request or is required (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose all or any part of the Confidential Information,
Mr. Bennett agrees, if legally permissible, to (a) promptly notify the Company
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement and (c) assist
the Company in seeking a protective order or other appropriate remedy; provided,
however, that Mr. Bennett shall not be required to take any action in violation
of applicable laws. In the event that such protective order or other remedy is
not obtained or that the Company waives compliance with the provisions hereof,
Mr. Bennett shall not be liable for such disclosure unless disclosure to any
such tribunal was caused by or resulted from a previous disclosure by Mr.
Bennett not permitted by this Agreement.
9.    NON-COMPETITION, NONSOLICITATION AND NON-INTERFERENCE.
(a)    NON-COMPETITION. While serving as Chairman Emeritus, Mr. Bennett will
not, directly or indirectly, either as a principal, agent, employee, employer,
stockholder, partner, or director engage in any “Competitive Business”;
PROVIDED, HOWEVER, the foregoing shall not prohibit or limit Mr. Bennett’s right
to (i) pursue investments, transactions or businesses allowed pursuant to the
terms of the Mutual Exclusivity Agreement (including, without limitation, an
investment, transaction or opportunity that is presented to the Company and the
Company elects not to pursue pursuant to the terms of the Mutual Exclusivity
Agreement), (ii) continue his

5



--------------------------------------------------------------------------------



ownership, investment, management and operation of the Remington Affiliates
consistent with the terms of the Mutual Exclusivity Agreement, (iii) continue
his ownership, investment, management and operation of all of his existing
investments and the Remington Affiliates as of the date hereof, consistent with
the terms of the Mutual Exclusivity Agreement, and (iv) remain an officer and/or
director of all Remington Affiliates consistent with the terms of the Mutual
Exclusivity Agreement.
For purposes of this Section 9(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or originating or acquiring loans in respect of
hotel properties in the United States where Mr. Bennett has duties or performs
services that are the same or similar to those services actually performed by
Mr. Bennett for the Company during the term of the Current Agreement or this
Agreement.
Mr. Bennett acknowledges that his service as Chairman Emeritus is of a special,
unique, and extraordinary nature. Mr. Bennett further acknowledges that his work
and experience with the Company will enhance his value to a Competitive
Business, and that the nature of the Confidential Information to which Mr.
Bennett may have immediate access and may continue to have access while serving
as Chairman Emeritus makes it difficult, if not impossible, for him to engage in
any Competitive Business or work in any similar capacity without disclosing or
utilizing the Confidential Information. Mr. Bennett further acknowledges that
his work and experience with the Company places him in a position of trust with
the Company.
(b)    NON-SOLICITATION. Mr. Bennett covenants and agrees that (i) while serving
as Chairman Emeritus, and (ii) during the period ending on the first anniversary
of the date on which he is no longer Chairman Emeritus, he shall not, without
the prior written consent of the Company, directly or indirectly, whether for
his own account or on behalf of any person, firm, corporation, partnership,
association or other entity or enterprise, solicit, recruit, hire or cause to be
hired any employees of the Company or any of its affiliates, or any person who
was an employee of the Company during the six months preceding the date of
termination of this Agreement, or solicit or encourage any employee of the
Company or any of its affiliates to leave the employment of the Company or any
of such affiliates, as applicable.
(c)    NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. Mr. Bennett understands and
agrees that all business opportunities developed through the performance of his
services hereunder or as otherwise provided under the Mutual Exclusivity
Agreement while serving as Chairman Emeritus constitute valuable assets of the
Company and its affiliated entities, and may not be converted to Mr. Bennett’s
own use or converted by Mr. Bennett for the use of any person, firm,
corporation, partnership, association or other entity or enterprise without the
approval of the Company or as otherwise provided in the Mutual Exclusivity
Agreement. Accordingly, Mr. Bennett agrees that while serving as Chairman
Emeritus and during the period ending on the first anniversary of the date on
which he is no longer Chairman Emeritus, he shall not, directly or indirectly,
whether for his own account or on behalf of any person, firm, corporation,
partnership, association or other entity or enterprise, interfere with, solicit,
pursue, or in any manner make use of any such Company business opportunities.
(d)    REASONABLE RESTRAINTS. Mr. Bennett agrees that restraints imposed upon
him pursuant to this Section are necessary for the reasonable and proper
protection of the Company

6



--------------------------------------------------------------------------------



and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that, in the event that any provision
of this Section shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
10.    NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or
limit Mr. Bennett’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which Mr. Bennett may
qualify, and on the terms under which he qualifies nor shall anything herein
limit or otherwise affect such rights as Mr. Bennett may have under any contract
or agreement with the Company. Amounts which are vested benefits or which Mr.
Bennett is otherwise entitled to receive under any plan, policy, practice or
program of or any contract agreement with the Company at or subsequent to the
date of termination of this Agreement shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. [Subject to 409A Review] [Notwithstanding anything
in this Agreement or any such plan, policy, practice or program noted above to
the contrary, the timing of all payments pursuant to this Agreement or any such
plan, policy, practice or program shall be subject to the timing rules specified
in Section 7(c) of this Agreement.]
11.    DISPUTES.
(a)    EQUITABLE RELIEF. Mr. Bennett acknowledges and agrees that upon any
breach by Mr. Bennett of his obligations under Sections 8 or 9 hereof, the
Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.
(b)    ARBITRATION. Excluding only requests for equitable relief by the Company
under Section 11(a) of this Agreement, in the event that there is any claim or
dispute arising out of or relating to this Agreement, or the breach thereof, and
the parties hereto shall not have resolved such claim or dispute within 60 days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Dallas, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association by an arbitrator
mutually agreed upon by the parties hereto or, in the absence of such agreement,
by an arbitrator selected according to such Rules. Notwithstanding the
foregoing, if either the Company or Mr. Bennett shall request, such arbitration
shall be conducted by a panel of three arbitrators, one selected by the Company,
one selected by Mr. Bennett and the third selected by agreement of the first
two, or, in the absence of such agreement, in accordance with such Rules.
Neither party shall have the right to claim or recover punitive damages.
Judgment upon the award rendered by such arbitrator(s) shall be entered in any
Court having jurisdiction thereof upon the application of either party.
12.    INDEMNIFICATION. The Company will indemnify Mr. Bennett, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by Mr. Bennett, including the cost of legal counsel
selected and retained by Mr. Bennett in connection

7



--------------------------------------------------------------------------------



with any action, suit or proceeding to which Mr. Bennett may be made a party by
reason of his role as Chairman Emeritus .
13.    COOPERATION IN FUTURE MATTERS. Mr. Bennett hereby agrees that if he
elects to terminate this Agreement prior to his death, then for a period of one
(1) year following such termination, he shall cooperate with the Company’s
reasonable requests relating to matters that pertain to the role of Chairman
Emeritus, including, without limitation, providing information or limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Company, or otherwise making himself
reasonably available to the Company for other related purposes. Any such
cooperation shall be performed at times scheduled taking into consideration Mr.
Bennett’s other commitments, including business and family matters, and Mr.
Bennett shall be compensated at a reasonable hourly or PER DIEM rate to be
agreed by the parties to the extent such cooperation is required on more than an
occasional and limited basis. Mr. Bennett shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for an employer or otherwise, nor in any manner that in the good faith
belief of Mr. Bennett would conflict with his rights under or ability to enforce
this Agreement.
14.    GENERAL.
(a)    NOTICES. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given (i) if delivered personally, when received, or (ii) if sent by overnight
courier, three (3) business days following the date on which delivered to the
overnight courier or when receipted for if earlier, or (iii) if by certified
mail, return receipt requested, postage prepaid, five (5) business days after
deposit with the U.S. Postal Service, or (iv) if by telecopy, on the day sent by
telecopy with a confirmation of receipt, with all such notices to be addressed
to the relevant address set forth below, or to such other address as the
recipient of such notice or communication shall have specified to the other
party hereto in accordance with this Section 14(a).
If to the Company, to:    Ashford Hospitality Trust
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: Chief Executive Officer
Fax: (972) 980-2705
with a copy to:     Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: Chief Legal Officer
Fax: (972) 490-9605







8



--------------------------------------------------------------------------------



If to Mr. Bennett to:
Archie Bennett, Jr.
5820 Westgrove
Dallas, Texas 75240
Fax: (972) 931-9064
Allean House
Strathtummel by Pitlochry Perthshire
PH16 5NR
Scotland, UK
Fax: 011-44-1796-470-150


14185 Dallas Parkway, Suite 1150
Dallas, Texas 75254
Fax: (972) 980-2705


(b)    SEVERABILITY. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(c)    WAIVERS. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
(d)    COUNTERPARTS. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
(e)    ASSIGNS. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and Mr. Bennett’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by Mr. Bennett, it being understood and agreed
that this is a contract for Mr. Bennett’s personal services. This Agreement
shall not be assignable by the Company except in connection with a transaction
involving the succession by a third party to all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise), in which case such
successor shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.

9



--------------------------------------------------------------------------------



(f)    ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by the Chairman Emeritus and a duly
authorized representative of the Board of Directors.
(g)    GOVERNING LAW. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law. Jurisdiction and venue
shall be solely in the federal or state courts of Dallas County, Texas. This
provision should not be read as a waiver of any right to removal to federal
court in Dallas County.
(h)    CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction.
(i)    PAYMENTS AND EXERCISE OF RIGHTS AFTER DEATH. Any amounts due hereunder
after Mr. Bennett’s death shall be paid to his designated beneficiary or
beneficiaries, whether received as a designated beneficiary or by will or the
laws of descent and distribution. Mr. Bennett may designate a beneficiary or
beneficiaries for all purposes of this Agreement, and may change at any time
such designation, by notice to the Company making specific reference to this
Agreement. If no designated beneficiary survives Mr. Bennett or if Mr. Bennett
fails to designate a beneficiary for purposes of this Agreement prior to his
death, all amounts thereafter due hereunder shall be paid, as and when payable,
to his spouse, if she survives Mr. Bennett, and otherwise to his estate.
(j)    CONSULTATION WITH COUNSEL. Mr. Bennett acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to Mr. Bennett concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
(k)    WITHHOLDING. Any payments provided for in this Agreement shall be paid
net of any applicable tax withholding required under federal, state or local
law.
(l)    NON-DISPARAGEMENT. Mr. Bennett agrees that, while serving as Chairman
Emeritus and thereafter he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company, its
affiliates, or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, while Mr. Bennett is serving
as Chairman Emeritus and thereafter, the Company will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Mr. Bennett or his business or reputation. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Mr. Bennett or the
Company from making truthful statements or disclosures, or any disclosures or
filings that are required by applicable law, regulation, or legal process.

10



--------------------------------------------------------------------------------



(m)    CODE SECTION 409A. It is the intention of the parties to this Agreement
that no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences to Mr. Bennett under Section 409A of the Code. The
Agreement shall be interpreted to that end and, consistent with that objective
and notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax under Section 409A.
Further, no effect shall be given to any provision herein in a manner that
reasonably could be expected to give rise to adverse tax consequences under that
provision. Nothing herein shall be construed as a guarantee by the REIT of any
particular tax effect under this Agreement. The REIT shall not be liable to Mr.
Bennett for any tax, penalty, or interest imposed on any amount paid or payable
hereunder by reason of Section 409A, or for reporting in good faith any payment
made under this Agreement as an amount includible in gross income under Section
409A. For purposes of Code Section 409A, Mr. Bennett’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. For all purposes of this
Agreement, Mr. Bennett shall be considered to have terminated employment with
the REIT when Mr. Bennett incurs a “separation from service” with the REIT
within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.
(n)    TERMINATION OF CURRENT AGREEMENT. The Current Agreement will remain in
full force and effect through and including January 18, 2013, at which time the
Current Agreement shall be terminated by mutual consent of all parties thereto,
with no further payments due to any party thereunder.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.
REIT:


ASHFORD HOSPITALITY TRUST, INC.


By: /s/ DAVID A. BROOKS
Name: DAVID A. BROOKS
Title: Chief Operating Officer
Dated: January 7, 2013




OPERATING PARTNERSHIP:


ASHFORD HOSPITALITY LIMITED PARTNERSHIP


By: Ashford OP General Partner, LLC


By: /s/ DAVID A. BROOKS
Name: DAVID A. BROOKS
Title: Chief Operating Officer
Dated: January 7, 2013




CHAIRMAN EMERITUS:


/s/ ARCHIE BENNETT, JR.
ARCHIE BENNETT, JR.
Dated: January 7, 2013



12

